Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.        The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 10/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2018-55580 on page 2 (¶ [0007]) of the specification.
Applicant has also cited Maruhashi (US 2018/0096247), the English counterpart to JP 2018-55580.

Drawings
5.         The drawing(s) filed on 10/31/2019 are accepted by the Examiner.

Status of Claims
6.         Claims 1-8 are pending in this application.  

EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Scott Elchert (Reg. No. 55,149) on 05/02/2022.

8.	The application has been amended as follows: 
9.	Claim 1, line 1; Please change ***A computer-readable*** to ***A non-transitory computer-readable***.
10.	Claim 2, line 1; Please change ***The computer-readable*** to ***The non-transitory computer-readable***.
11.	Claim 3, line 1; Please change ***The computer-readable*** to ***The non-transitory computer-readable***.
12.	Claim 4, line 1; Please change ***The computer-readable*** to ***The non-transitory computer-readable***.
13.	Claim 5, line 1; Please change ***The computer-readable*** to ***The non-transitory computer-readable***.
14.	Claim 6, line 1; Please change ***The computer-readable*** to ***The non-transitory computer-readable***.

Examiner’s Statement of Reasons for Allowance
15.      Claims 1-8 are allowed.

16.      The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
 “acquiring input data and correct answer information added to the input data, the input data including a set of a plurality of pieces of relationship data in which relationships between variables are recorded respectively; determining each conversion rule corresponding to each of the plurality of pieces of relationship data such that correspondence relationships before and after a conversion of a common variable commonly included in the plurality of pieces of relationship data are the same, when converting a variable value included in each of the plurality of pieces of relationship data into converted data rearranging the variable values in an order of input, according to each collation pattern in which a reference for ordering the variable value which is input to a neural network and which corresponds to each of the plurality of pieces of relationship data, is defined by an array of a plurality of reference values; converting each of the plurality of pieces of relationship data into a plurality of pieces of the converted data according to each corresponding conversion rule; and inputting a set of the plurality of pieces of converted data to the neural network as the input data, thereby causing the neural network to learn a learning model based on the correct answer information.” along with all the other limitations as required by independent claim 1.

Regarding Claim 7:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
 “acquiring input data and correct answer information added to the input data, the input data including a set of a plurality of pieces of relationship data in which relationships between variables are recorded respectively; determining each conversion rule corresponding to each of the plurality of pieces of relationship data such that correspondence relationships before and after a conversion of a common variable commonly included in the plurality of pieces of relationship data are the same, when converting a variable value included in each of the plurality of pieces of relationship data into converted data rearranging the variable values in an order of input, according to each collation pattern in which a reference for ordering the variable value which is input to a neural network and which corresponds to each of the plurality of pieces of relationship data, is defined by an array of a plurality of reference values; converting each of the plurality of pieces of relationship data into a plurality of pieces of the converted data according to each corresponding conversion rule; and inputting a set of the plurality of pieces of converted data to the neural network as the input data, thereby causing the neural network to learn a learning model based on the correct answer information.” along with all the other limitations as required by independent claim 7.

Regarding Claim 8:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
 “execute an acquisition processing that includes acquiring input data and correct answer information added to the input data, the input data including a set of a plurality of pieces of relationship data in which relationships between variables are recorded respectively; execute a determining processing that includes determining each conversion rule corresponding to each of the plurality of pieces of relationship data such that correspondence relationships before and after a conversion of a common variable commonly included in the plurality of pieces of relationship data are the same, when converting a variable value included in each of the plurality of pieces of relationship data into converted data rearranging the variable values in an order of input, according to each collation pattern in which a reference for ordering the variable value which is input to a neural network and which corresponds to each of the plurality of pieces of relationship data, is defined by an array of a plurality of reference values; execute a conversion processing that includes converting each of the plurality of pieces of relationship data into a plurality of pieces of the converted data according to each corresponding conversion rule; and execute a learning processing that includes inputting a set of the plurality of pieces of converted data to the neural network as the input data, thereby causing the neural network to learn a learning model based on the correct answer information.” along with all the other limitations as required by independent claim 8.

17.	It follows that claims 2-6 are then inherently allowable for depending on an allowable base claim.

18.      Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
19.      The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            Bruss et al. (US 10,397,272) generally relates to the field of cyber security, and, more specifically, to improved machine-learning systems and methods to detect email-based attacks.  Semi-structured, header data (e.g., semi-structured data) may be analyzed using a random decision forest classifier. Header data may include, as non-limiting examples, sender address, sender domain, IP addresses, time sent, and recovered listing (e.g., list of servers and computers through which the message was routed; path of delivery). In certain instances, different fields included in the header may be indicative of benign or malicious communications.

	Maruhashi (US 2017/0154445) discloses wherein a computer generates connection matrixes corresponding to subgraphs extracted from source graphs. The connection matrixes include a plurality of elements each describing a connection between nodes in a corresponding subgraph or between a node in the corresponding subgraph and a neighboring node connected to one of the nodes in the corresponding subgraph. Based on the connection matrixes, the computer then generates a reference matrix that indicates a characteristic pattern of connections of nodes in the subgraphs, taking into consideration an order in which these nodes are arranged. The computer further performs a node-ordering swap operation on individual subgraphs, such that a submatrix representing node-to-node connections in a subgraph will be more similar to the reference matrix. The node-ordering swap operation includes changing the order of two nodes in a subgraph or swapping one node in a subgraph with a neighboring node connected to that subgraph.

	Maruhashi (US 2016/0357846) discloses a data classification apparatus includes an acquisition section for acquiring data including records; a classification section for classifying the records, wherein the classification section generates groups in which each of the records is arranged, calculates a first and a second evaluation values, determines whether or not to rearrange the first record based on the first and the second evaluation values, and performs rearrangement of the first record when it is determined that the first record is to be rearranged, the first evaluation value being based on an arrangement status of the records when a first record arranged in a first group in the groups is rearranged into a second group not included in the groups and the second evaluation value based on an arrangement status of the records when each record arranged in the first group is rearranged into either the first group or the second group.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677